SEMITOOL, INC.
INCENTIVE STOCK OPTION AGREEMENT

        This Agreement is made as of __________ (the "Grant Date") between
Semitool, Inc. (the "Company") and __________ ("Optionee").


WITNESSETH:

        WHEREAS, the Company has adopted the Semitool, Inc. 2004 Stock Option
Plan (the “Plan”), which Plan is incorporated in this Agreement by this
reference and made a part of it (capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Plan); and

        WHEREAS, the Company regards Optionee as a valuable employee of the
Company, and has determined that it would be to the advantage and in the
interests of the Company and its shareholders to grant the options provided for
in this Agreement to Optionee as an inducement to accept employment and/or to
remain in the service of the Company or its Affiliates (as defined in the Plan)
and as an incentive for increased efforts during such service;

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties to this Agreement hereby agree as follows:

--------------------------------------------------------------------------------

        1.       Option Grant. The Company hereby grants to Optionee the right
and option to purchase from the Company on the terms and conditions hereinafter
set forth, all or any part of an aggregate of shares of the common stock, no par
value, of the Company (the “Stock”). This option is granted under, and pursuant
to the terms of the Plan and the provisions of the Plan shall control to the
extent they are inconsistent with the terms of this Agreement. This option is
intended to satisfy the requirements of Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”) and qualify as an incentive stock option.

        2.       Option Price. The purchase price of the Stock subject to this
option shall be $_______ per share, which price is not less than the per share
fair market value of such Stock as of the Grant Date as determined by the Board
of Directors of the Company (the “Board”) or a Committee (the “Committee”)
designated by it to administer the Plan, or, if Optionee possesses more than ten
percent of the combined voting power of the Company or any of its Affiliates,
not less than 110 percent of the per share fair market value of the Stock as of
the Grant Date as determined by the Committee. If the Board has not appointed a
Committee, then each reference to the “Committee” shall be construed to refer to
the Board. The term “Option Price” as used in this agreement refers to the
purchase price of the Stock subject to this option.

        3.       Option Period. This option shall be exercisable only during the
Option Period, and during such Option Period, the exercisability of the option
shall be subject to the limitations of Section 4 and the vesting provisions of
Section 5. The Option Period shall commence on the Grant Date and except as
provided in Section 4, shall terminate ten (10) years from the Grant Date (the
“Termination Date”); provided, however, that the Option Period for a person
possessing more than ten percent of the combined voting power of the Company or
an Affiliate shall terminate five (5) years from the Grant Date, and such date
shall be the Termination Date for the Option.

        4.       Limits on Option Period. The Option Period may end before the
Termination Date, as follows:

          (a)        If Optionee ceases to be a bona fide employee of the
Company or an Affiliate for any reason other than as a result of disability
(within the meaning of Section 4(c)) or death, the Option Period shall terminate
three (3) months after the date of such cessation of employment or on the
Termination Date, whichever shall first occur, and the option shall be
exercisable only to the extent exercisable under Section 5 on the date of
Optionee’s cessation of employment.


          (b)        If Optionee dies while in the employ of the Company or any
of its Affiliates, the Option Period shall end one (1) year after the date of
death or on the Termination Date, whichever shall first occur, and Optionee’s
executor, administrator or personal representative or the person or persons to
whom Optionee’s rights under this option shall pass by will or by the applicable
laws of descent and distribution may exercise this option only to the extent
exercisable under Section 5 on the date of Optionee’s death.


--------------------------------------------------------------------------------

          (c)        If Optionee’s employment is terminated by reason of
disability (within the meaning of Section 22(e)(3) of the Code), the Option
Period shall end one (1) year after the date of Optionee’s cessation of
employment or on the Termination Date, whichever shall first occur, and the
option shall be exercisable only to the extent exercisable under Section 5 on
the date of Optionee’s cessation of employment.


          (d)        If Optionee is on a leave of absence from the Company or an
Affiliate due to disability, or for the purpose of serving the government of the
country in which the principal place of employment of Optionee is located,
either in a military or civilian capacity, or for such other purpose or reason
as the Committee may approve, Optionee shall not be deemed during the period of
such absence, by virtue of such absence alone, to have terminated employment
with the Company or an Affiliate except as the Committee may otherwise expressly
provide.


        5.       Vesting of Right to Exercise Options.

          (a)        Subject to other limitations contained in this Agreement,
the shares covered by this Option shall vest as to five percent (5%) of the
shares originally covered by this Option at the end of each three-month period
measured from the Grant Date such that the Option will be fully exercisable five
years after the Grant Date. No partial exercise of this Option may be for less
than the lesser of (i) five percent (5%) of the total number of shares
originally covered by the Option, or (ii) the remaining shares subject to the
Option. In no event shall the Company be required to issue fractional shares.


          (b)        To the extent that the aggregate fair market value
(determined as of the time such option is granted) of the Stock subject to
options designated as incentive stock options which become exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company or its Affiliates) exceeds $100,000, such excess options, to the extent
of the Stock covered thereby in excess of the foregoing limitation, shall be
treated as non-qualified stock options. For this purpose, incentive stock
options shall be taken into account in the order in which they were granted.


          (c)        Notwithstanding the foregoing, all options granted under
this Agreement shall be fully vested, nonforfeitable and become exercisable
immediately prior to the specified effective date of a Change in Control.
However, an outstanding option may not be accelerated under this Section 5(c) if
and to the extent (i) such option is, in connection with the transaction giving
rise to a Change of Control, either to be assumed by the successor or parent
thereof or to be replaced with a comparable option to purchase shares of the
capital stock of the successor corporation or parent thereof, or (ii) such
option is to be replaced with a cash incentive program of the successor
corporation that preserves the option spread existing at the time of the
corporate transaction giving rise to the Change of Control and provides for
subsequent payment in accordance with the same vesting schedule applicable to
such option. In the event of a Change in Control described in clauses (i), (ii)
and (v) of Section 13(a) of the Plan, the Option shall remain exercisable for
the remaining term of the Option (subject to earlier termination under Section 4
of this Agreement). In the event of a Change in Control described in clauses
(iii) or (iv) of Section 13(a) of the Plan, the Option shall terminate as of the
effective date of the merger, disposition of assets, liquidation or dissolution
described therein. In no event shall this Option be exercised after the
Termination Date.


--------------------------------------------------------------------------------

        6.       Method of Exercise. Optionee may exercise the option with
respect to all or any part of the shares of Stock which have vested pursuant to
Section 5 of this Agreement as follows:

          (a)        Optionee may exercise the option by giving the Company
written notice of such exercise, specifying the number of such shares as to
which the option is exercised. Such notice shall be accompanied by an amount
equal to the Option Price of such shares, in the form of any one or combination
of the following: (i) cash, by Optionee’s personal check, a certified check,
bank draft, or postal or express money order payable to the order of the Company
in lawful money of the United States; (ii) shares of common stock of the Company
owned by Optionee or by delivery of a properly executed form of attestation of
ownership of shares of common stock as the Committee may require which have a
fair market value on the date of surrender or attestation equal to the aggregate
Option Price of the shares of Stock as to which the option shall be exercised,
provided, however, that shares of common stock acquired under the Plan or any
other equity compensation plan or agreement of the Company must have been held
by Optionee for a period of more than six (6) months (and not used for another
option exercise by attestation during such period); or (iii) by delivery on a
form prescribed by the Committee of an irrevocable direction to a securities
broker approved by the Committee to sell shares of Stock and deliver all or a
portion of the proceeds to the Company in payment for the Stock.


          (b)        Optionee (and Optionee’s spouse, if any) shall be required,
as a condition precedent to acquiring Stock through exercise of the option, to
execute one or more agreements relating to obligations in connection with
ownership of the Stock or restrictions on transfer of the Stock no less
restrictive than the obligations and restrictions to which the other
shareholders of the Company are subject at the time of such exercise.


          (c)        If required by the Committee, Optionee shall give the
Company satisfactory assurance in writing, signed by Optionee or his legal
representative, as the case may be, that such shares are being purchased for
investment and not with a view to the distribution thereof, provided that such
assurance shall be deemed inapplicable to (i) any sale of such shares by such
Optionee made in accordance with the terms of a registration statement covering
such sale, which may hereafter be filed and become effective under the
Securities Act of 1933, as amended, and with respect to which no stop order
suspending the effectiveness thereof has been issued, and (ii) any other sale of
such shares with respect to which in the opinion of counsel for the Company,
such assurance is not required to be given in order to comply with the
provisions of the Securities Act of 1933, as amended.


          (d)        As soon as practicable after receipt of the notice required
in Section 6(a) and satisfaction of the conditions set forth in Sections 6(b)
and 6(c), the Company shall, without transfer or issue tax and without other
incidental expense to Optionee, deliver to Optionee at the office of the
Company, at 655 West Reserve Drive, Kalispell, Montana 59901, attention of the
Corporate Secretary, or such other place as may be mutually acceptable to the
Company and Optionee, a certificate or certificates of such shares of Stock;
provided, however, that the time of such delivery may be postponed by the
Company for such period as may be required for it with reasonable diligence to
comply with applicable registration requirements under the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, any
applicable listing requirements of any national securities exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of such shares.


--------------------------------------------------------------------------------

        7.       Adjustments. If there should be any change in a class of Stock
subject to this option, through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend (in excess of 2
percent) or other change in the capital structure of the Company without
consideration, the Company may make appropriate adjustments in order to
preserve, but not to increase, the benefits to Optionee, including adjustments
of the number and kind of shares of such Stock subject to this option and of the
price per share. Any adjustment made pursuant to this Section 7 as a consequence
of a change in the corporate structure of the Company shall not entitle Optionee
to acquire a number of shares of such Stock of the Company or shares of stock of
any successor company greater than the number of shares Optionee would receive
if, prior to such change, Optionee had actually held a number of shares of such
Stock equal to the number of shares subject to this option.

        8.       Limitations on Transfer. Except as otherwise provided in the
Plan, this option shall, during Optionee’s lifetime, be exercisable only by
Optionee, and neither this option nor any right hereunder shall be transferable
by Optionee by operation of law or otherwise other than by will or the laws of
descent and distribution upon the death of the Optionee. Any attempt by Optionee
to alienate, assign, pledge, hypothecate, or otherwise dispose of this option or
of any right hereunder, except as provided for in this Agreement, shall be null
and void.

        9.       No Stockholder Rights. Neither Optionee nor any person entitled
to exercise Optionee’s rights in the event of his death shall have any of the
rights of a stockholder with respect to the shares of Stock subject to this
option except to the extent the certificates for such shares shall have been
issued upon the exercise of this option.

        10.       No Effect on Terms of Employment. SUBJECT TO THE TERMS OF ANY
WRITTEN EMPLOYMENT CONTRACT TO THE CONTRARY, THE COMPANY (OR ITS AFFILIATE WHICH
EMPLOYS OPTIONEE) SHALL HAVE THE RIGHT TO TERMINATE OR CHANGE THE TERMS OF
EMPLOYMENT OF OPTIONEE AT ANY TIME AND FOR ANY REASON WHATSOEVER, WITH OR
WITHOUT CAUSE.

        11.       Notice. Any notice required to be given under the terms of
this Agreement shall be addressed to the Company in care of its Corporate
Secretary at the office of the Company at 655 West Reserve Drive, Kalispell,
Montana 59901, and any notice to be given to Optionee shall be addressed to him
at the address given by him beneath his signature to this Agreement, or such
other address as either party to this Agreement may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States.

        12.       Committee Decisions Conclusive. All decisions of the Committee
upon any question arising under the Plan or under this Agreement shall be
conclusive.

        13.       Successors. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company. Where the context
permits, “Optionee” as used in this Agreement shall include Optionee’s executor,
administrator or personal representative or the person or persons to whom
Optionee’s rights pass by will or the applicable laws of descent and
distribution.

--------------------------------------------------------------------------------

        14.       Early Dispositions. Optionee agrees, as partial consideration
for the designation of this option as an incentive stock option under
Section 422 of the Code, to notify the Company in writing within thirty (30)
days of any disposition of any shares acquired by exercise of this option if
such disposition occurs within two (2) years from the Grant Date or within
one (1) year from the date Optionee purchased such shares by exercise of this
option. If the Company is required to withhold an amount for the purpose of any
income and employment taxes as a result of an early disposition, Optionee
acknowledges that he or she will be required to satisfy the amount of such
withholding in a manner that the Company prescribes.

        15.       Montana Law. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Montana without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Montana to
the rights and duties of the parties.

        IN WITNESS WHEREOF, the Company and Optionee have executed this
Agreement as of the day and year first above written.


Semitool, Inc.,
a Montana corporation

By:
——————————————————
Its:                President

——————————————————
                     Optionee

Address:

——————————————————
——————————————————

